Citation Nr: 0117518	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty from July 1944 to January 1946.  
The veteran died on November [redacted], 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 letter rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  At the time of the veteran's death in November 1999, he 
was not receiving VA compensation and/or pension benefits.  
Moreover, at the time of his death, he did not have a claim 
pending for said benefits.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the applicant in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.1, 3.155, and 3.1000 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1997, the veteran was awarded a nonservice-
connected pension.  Prior to then, he was not in receipt of 
VA compensation or pension benefits.  However, in 1999, a 
determination was made that the veteran was unable to receive 
pension benefits from April 1998 onward because he was 
receiving too much outside income, and thus, he was 
ineligible to receive nonservice-connected pension benefits.  
On November [redacted], 1999, the veteran passed away as a result of 
pancreatic carcinoma.  Shortly thereafter, the veteran's 
daughter, the applicant, submitted an application for accrued 
benefits.  

When an individual submits a claim before the VA, VA has the 
duty to assist him or her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-47, 114 Stat. 2096 
(2000).  These responsibilities may include, as appropriate:  
furnishing appropriate claims forms and instructions, 
reviewing the application for benefits for completeness, and, 
if additional information is needed from the claimant, 
notifying the claimant of the information required to 
complete the application (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102)); on 
receipt of a substantially complete application, telling the 
claimant what further lay or medical evidence may be 
necessary to substantiate the claim, what evidence the 
claimant should provide, and what evidence the Department 
will attempt to obtain on behalf of the claimant (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103)); if a reasonable possibility exists that 
assistance would aid in substantiating the claim, making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes the Secretary 
to obtain, and telling the claimant if VA is unable to obtain 
the records (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b))).  Additionally, in cases 
of disability compensation, the VA is responsible for 
obtaining service medical records and other relevant records 
pertaining to active military service that are held by a 
governmental entity, obtaining VA medical treatment or 
examination reports if the claimant provides sufficient 
information to locate the records, and obtaining any other 
relevant Federal records that the claimant adequately 
identifies and authorizes the Secretary to obtain (Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c))); and providing a medical examination or 
obtaining a medical opinion if necessary to make a decision 
on the claim (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d))). 

In this case, there is no issue as to substantial 
completeness of the application or of notice of evidence 
necessary to complete the application.  Moreover, VA has not 
been given information of relevant available medical or other 
evidence that might be attained by the VA for the processing 
of this claim.  Hence, VA has no further duty to assist the 
applicant in the development of facts pertinent to this 
claim, and the Board may decide the claim based on the 
evidence before it.

When a veteran dies from service-connected disability, 
dependency and indemnity compensation [DIC] may be paid to 
his or her surviving spouse/children/dependent parents.  38 
U.S.C.A. § 1310, 1311 (West 1991 & Supp. 1999).  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
1991).  Issues involved in a claim for DIC are decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (2000).  
However, in this instance, the applicant has not requested 
DIC benefits; instead, she has asked for accrued benefits.  

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).  Upon the death of a veteran, periodic 
monetary benefits to which he was entitled at death, based on 
existing ratings or decisions or based on evidence in the 
file at the date of death, that were due and unpaid for a 
period not to exceed two years prior to death may be paid to 
his surviving spouse/children/dependent parents.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 1999).  Accrued benefits, in 
contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  See also, Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c) , the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991 & Supp. 1999).  
The applicant having claimed entitlement to accrued benefits, 
the first inquiry is whether the applicant filed a timely 
claim for accrued benefits within one year after the date of 
death.

In this case, the veteran's daughter submitted an application 
for DIC and accrued benefits on November [redacted], 1999, twenty-
nine days after the veteran's demise.  The applicant did not 
specifically state that she was claiming accrued benefits on 
the application form.  However, the law provides that a claim 
by a surviving member of the immediate family for DIC "shall 
also be considered to be a claim for . . . accrued 
benefits."  38 U.S.C.A. § 5101(b)(1) (West 1991); see 
Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992).  It is 
concluded, therefore, that the veteran's daughter did submit 
a timely application for accrued benefits when she submitted 
her claim for DIC benefits in November 1999.

Next, a determination must be made as to whether the veteran 
had a claim pending at the time of his death in November 
1999.  As noted above, the veteran was granted a nonservice-
connected pension in December 1997.  He was not in receipt of 
any other VA benefits for any service-connected disabilities, 
diseases, or conditions either in December 1997 or at the 
time of his death.  In July 1999, the RO informed the veteran 
that he would not be receiving nonservice-connected pension 
monetary benefits because his income was above the statutory 
income limits.  The veteran submitted additional documents 
concerning his medical expenses and another letter was 
generated in November 1999 informing the veteran that he was 
still ineligible to receive benefits due to his income.  It 
is noted that the July 1999 letter, along with the letter of 
February 1998, informed the veteran of his procedural and 
appellate rights.  A review of the claims file reveals no 
notice of disagreement was subsequently filed with respect to 
the RO's decision, and the letter rating decision of July 
1999 became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.200, 20.302 (2000).  The veteran submitted no 
other claims prior to his death.  

There is no evidence in this case of a writing showing the 
veteran's intent to file any type of claim for service 
connection or showing that he was in disagreement with any RO 
action.  Absent such writing, the Board finds that no formal 
or informal claim was proffered by the veteran prior to his 
death, and that he did not have a claim pending at the time 
of his death.  Therefore, as the applicant's claim was not 
derived from a claim that the veteran had pending at the time 
of his death, it must be denied for an lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Hence, entitlement to accrued benefits is denied.


ORDER

Entitlement to accrued benefits is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

